DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/20/2022 have been fully considered but they are not persuasive.  Applicant argues that the Sengun reference fails to anticipate the amended claims, because the component described as a “suture leader” does not meet the requirement of a “suture.”  In response to applicant's argument that the “suture leader” of Sengun does not meet the claimed requirement of a suture, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  The claimed “suture” only differs in its intended use from the “suture leader” in Sengun, as the claims do not recite any particular structural characteristics of the suture that differentiate it from the “suture leader” of Sengun.  Applicant points to sections of Sengun disclosing the function of the suture leader to facilitate locating of a suture onto a suture anchor, but Applicant’s arguments fail to point to any structural deficiencies of the Seguin device.
In analyzing the claims for patentability, the Examiner must apply the broadest reasonable interpretation to the claims.  The term “suture” is therefore given its broadest reasonable interpretation to encompass any filament or thread capable of being inserted through tissue in order to repair a wound.  In this case, the “suture leader” is coupled with the suture to form an integrated structure.  The “suture leader” is a flexible elongate filament capable of extending through tissue.  It is irrelevant that Sengun discloses another use of the suture leader to facilitate loading of the suture into an anchor.  The product disclosed by Sengun meets all the structural requirements of the claimed multicomponent suture and the rejection is therefore maintained.  
In regards to claim 24, the new language “…adapted to be alternatively secured within patient tissue according to the requirements of a particular patient” is a functional recitation that is not given full patentable weight.  Sengun is not required to disclose that each of the sutures (10 and 100) is secured to tissue.  Patient needs vary widely based on many factors, including but not limited to the type of wound or incision to be sutured, the particular tissue being sutured, the location on the body, patient health, etc.  The capability of the entire multicomponent suture of Sengun to be secured within at least some patient’s tissue meets this functional requirement of the claim.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6-8, 10-12, 23, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPAP 2014/0081320 (Sengun et al.).  
Sengun discloses a suture having a first suture (10) with a first cross-sectional profile and a second suture (100) with a second cross-sectional profile.  The term “suture” is given its broadest reasonable interpretation to encompass any filament or thread capable of being inserted through tissue in order to repair a wound.  In this case, the “suture leader” (100) is a flexible elongate filament capable of extending through tissue and considered to meet the requirement of a second suture. An end of the first suture (10) is received within a “sock toe feature” of the second suture (100) at the coupling (R) [0042].  The term “sock toe feature” is given its broadest reasonable interpretation that encompasses a wide variety of coupling structures.  Socks exist in a wide array of shapes and styles, including close- toed, and open- toed/ toeless.  Therefore, an opening that receives a part of a suture can be considered a sock toe feature.  The first suture (10) may be bioabsorbable [0040] and the second suture (100) may be non-bioabsorbable (see description of non-absorbable materials PET, PEEK, polyester, etc. at [0036]).  The ends of the first and second sutures (10 and 100) are coupled to form an integrated suture having a first region that is bioabsorbable and a second region that is not absorbable.  The two sutures may be coupled together in a permanent fashion [0045]. 
Regarding claim 2, the aspect ratio of the first suture (10) is constant along its length.  Although the diameter of the second suture (100) varies at the “sock toe feature” forming the coupling between the two suture portions, the term “substantially constant” is given its broadest reasonable interpretation to encompass the remainder of the length of the second suture (100) extending beyond the coupling that has a constant diameter.  Additionally, the coupling region can be having different length [0042].
Regarding claims 6-8, the second suture (100) can have a cross-sectional profile that is circular, oval (elliptical) or rectangular [0035]. 
Regarding claim 10, the second suture (100) can be braided [0036]. 
Regarding claim 11, the suture (10) may be partially absorbable [0040], thereby having both absorbable and non-absorbable materials.  
In regards to claim 12, the sutures (10 and 100) can be different colors [0041]. 
Regarding claim 13, the second suture (100) is described as having a braided structure, which a rough texture 
Regarding claim 23: Sengun discloses the second portion is highly elastic due to its braided structure such that it expands and stretches to receive a suture (10) within the end opening [0043].  Sengun additionally discloses that the second portion (100) has a less stiffness, or greater flexibility, than the suture (abstract; [0033; 0036]). 
In regards to claim 24, the sutures (10 and 100) have ends connected to one another at (R) and extend in opposite directions away from these ends that are coupled at (R).  The phrase “…adapted to be alternatively secured within patient tissue according to the requirements of a particular patient” is a functional recitation that is not given full patentable weight, in that the prior art is not required to disclose that each of the sutures is secured to tissue.  Patient needs vary widely based on many factors, including but not limited to the type of wound or incision to be sutured, the particular tissue being sutured, the location on the body, patient health, etc.  The capability of the entire multicomponent suture of Sengun to be secured within at least some patient’s tissue meets this functional requirement of the claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Sengun et al. 
Although Sengun does not explicitly state the multiplicative factors that the aspect ratios are related to one another, Sengun does disclose sutures (10) of different sizes [0040] and suture leaders (100) of different sizes [0035].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the aspect ratios of the first and second suture portions to be related by multiplicative factors of 2, 5, and/or 10, as such a modification would involve a mere change in size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sengun et al. in view of USPAP 2013/0238020 (Primavera).  
Regarding claim 9: Sengun discloses the suture can have a variety of characteristics [0040], but fails to disclose a monofilament suture.  Primavera discloses another multi-component suture and teaches that monofilament sutures are a well known alternative to multifilament sutures [0032].   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a monofilament suture for the suture (10) component of the Sengun device, as such a modification would involve a mere substitution of one known suture type for another that achieves a predictable result. 
Regarding claim 13: Sengun discloses the second suture (100) has a braided texture that aids in gripping the suture.  Sengun fails to explicitly disclose the first suture (10) has a different texture than the second suture(100).  Primavera teaches that sutures having barbs are well known in the art [0005].  Primavera additionally teaches that one suture component can have barbs while a monofilament suture does not (see Figure 2D; [0047]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use a monofilament suture for the first suture (10) of the Sengun device, as such a modification would involve a mere substitution of one known suture type for another that achieves a predictable result.  The resulting multi-component suture has a smooth portion (10) and a braided portion (100), wherein the textures of the portions are different. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH WEBB ALEMAN whose telephone number is (571)272-5749. The examiner can normally be reached M-Thurs 8am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SARAH W ALEMAN/Primary Examiner, Art Unit 3771